Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-28-1999

Churchill v. Star Entr
Precedential or Non-Precedential:

Docket 98-1491,98-1632,98-1700




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Churchill v. Star Entr" (1999). 1999 Decisions. Paper 172.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/172


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 28, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 98-1491, 98-1632, and 98-1700

MARY CHURCHILL,

       Appellant in No. 98-1491

v.

STAR ENTERPRISES, a/k/a STAR STAFF
INCORPORATED; JOSEPH JANTORNO, a/k/a STAR
STAFF INCORPORATED; DAVID SMITH, a/k/a STAR
STAFF INCORPORATED; BERNADINE LANE, a/k/a STAR
STAFF INCORPORATED

MARY CHURCHILL,

       Appellant in No. 98-1632

v.

STAR ENTERPRISES
a/k/a STAR STAFF INCORPORATED;
JOSEPH JANTORNO; DAVID SMITH

MARY CHURCHILL,

v.

STAR ENTERPRISES
a/k/a STAR STAFF INCORPORATED;
JOSEPH JANTORNO; DAVID SMITH,

       Appellants in No. 98-1700
On Appeal from the United States District Court
for the Eastern District of Pennsylvania
District Judge: Honorable Harvey Bartle, III
(D.C. Civ. Nos. 97-03527 and 98-01751)

Argued May 26, 1999

BEFORE: GREENBERG and SCIRICA, Circuit Judges ,
and DOWD,* District Judge

(Filed: June 28, 1999)

       Thomas M. Holland (argued)
       437 Chestnut Street
       The Lafayette Building
       Philadelphia, Pa. 19106

        Attorney for Mary Churchill

       Irving L. Hurwitz (argued)
       Gary S. Prish
       Carpenter, Bennett & Morrissey
       100 Mulberry Street
       Three Gateway Center
       Newark, New Jersey 07102

        Attorneys for Star Enterprises
        a/k/a Star Staff Incorporated,
        Joseph Jantorno, and David Smith
_________________________________________________________________

*Honorable David D. Dowd, Jr., Senior Judge of the United States
District Court for the Northern District of Ohio, sitting by designation.

                               2
OPINION OF THE COURT

GREENBERG, Circuit Judge.

I. INTRODUCTION

This case involves a question of claim preclusion: what
steps must a plaintiff take to bring about the consolidation
of her consecutively filed cases in the district court so that
claims in the later case are not precluded by the earlier
action? In particular, the district court barred appellant
Mary Churchill by a judgment on the pleadings from
proceeding with a law suit, Churchill v. Star Enterprises, 3
F. Supp. 2d 625 (E.D. Pa. 1998) ("Churchill II"), alleging
claims under the Americans with Disabilities Act and the
Pennsylvania Human Relations Act because she already
had brought a suit, Churchill I, based on the same facts
and related issues against the defendants in Churchill II,
asserting claims in Churchill I under the Family and
Medical Leave Act. See Churchill v. Star Enters., 3 F.
Supp.2d 622 (E.D. Pa. 1998) ("Churchill I").

We will affirm the district court's judgment on the
pleadings in Churchill II because the two cases involved the
same parties and germane facts, as well as related issues,
and for claim preclusion purposes constituted a single
cause of action that should have been joined in a single
case. We also will affirm the district court's order on the
Appellees' cross-appeal from the denial of an order under
Fed. R. Civ. P. 11 seeking sanctions against Churchill for
filing Churchill II. Finally, we will affirm on Churchill's
separate appeal from an order denying in part her
application for attorney's fees in Churchill I.

II. FACTS AND PROCEDURAL HISTORY

A. Background

The facts that we find material to our disposition of these
appeals are not contested. Churchill began work at Star
Enterprises, a.k.a. Star Staff Inc. ("Star Staff"), in July

                               3
1991 managing a food mart at a Texaco station in
Pennsylvania. In June 1996, Churchill was diagnosed with
oral cancer. She then notified her temporary supervisor,
Walter Schreiber, of her condition and of her need to
undergo treatment. During the next two months she
underwent three surgical procedures and between August
and October 1996, she received radiation treatments.
Churchill was limited substantially in performing major life
activities, and thus was disabled, but nevertheless
continued to work. Churchill made numerous requests to
Star Staff for reasonable accommodations during this time,
communicating these requests to David Smith, her
manager, and Joseph Jantorno, her regional manager, but
they were unresponsive. On January 29, 1997, Churchill
made a final request for accommodation, and put Star Staff
on notice that due to her medical needs she qualified for
leave under the Family and Medical Leave Act of 1993, 29
U.S.C. SS 2601-2654 ("FMLA"). Jantorno then instructed
Smith to evaluate Churchill and then Jantorno and Smith
consulted with Deborah Cox of Star Staff's Human
Resources Department regarding the case. Star Staff
terminated Churchill on February 5, 1997, because of her
disability. Churchill I and II and these appeals followed.

B. Procedural History

       1. Churchill I

Churchill initiated Churchill I on May 20, 1997, against
Star Staff and three of its employees: Jantorno, Smith, and
Bernadine Lane, who replaced her as the station manager.
Churchill alleged that Star Staff, Jantorno, and Smith
violated the FMLA when they discharged her and also were
liable to her on common law claims for bad faith and
wrongful discharge.1 She charged Lane with defamation,
_________________________________________________________________

1. FMLA grants an "eligible employee" the right to 12 work weeks of
leave, over any 12-month period: (1) because of the birth of the
employee's child, in order to take care of the child; (2) because of the
placement of a child with the employee for adoption or foster care; (3) in
order to care for the employee's child, spouse, or parent, if the child,
spouse or parent has a serious health condition; or (4) because of a
serious health condition that makes the employee unable to perform the

                               4
but dropped that count on December 19, 1997, and
dismissed Lane as a defendant.

The district court entered judgment on January 27,
1998, for the three remaining defendants on the state law
claims because FMLA preempted them. Trial began on the
other counts on February 11, 1998, and on February 13,
1998, the jury rendered its verdict for Churchill, holding
the defendants jointly and severally liable for damages of
$8,609.02, plus interest at 6.5%, or $559.59. The court
doubled the award as liquidated damages, finding that the
defendants' violation of FMLA was not in good faith. On
February 17, 1998, the court entered judgment for
$18,337.22, and ordered that Churchill be reinstated to a
position equivalent to her prior position with equivalent
wages and benefits.

Churchill then sought attorney's fees of $52,018.20, as
well as costs pursuant to 29 U.S.C. S 2617(a)(3). On April
17, 1998, the district court issued a Memorandum and
Order partially granting and partially denying Churchill's
fee application and ordering the defendants to pay
$37,062.50 for attorney's fees and $9,410.19 costs.
Churchill filed a motion for reconsideration of that order,
which the court denied by an order entered on May 28,
1998. On this appeal, Churchill seeks reversal of the
portion of the order denying attorney's fees for (1) time
spent in connection with an unemployment compensation
hearing on March 26, 1997, on a claim Churchill brought
after her discharge and (2) for time to prepare for and
conduct a deposition of Lane.
_________________________________________________________________

functions of the employee's position. 29 U.S.C.S 2612(a)(1). After a
period of qualified leave, an employee is entitled to reinstatement to her
former position or an equivalent one with the same benefits and terms.
29 U.S.C. S 2614(a). FMLA declares it "unlawful for any employer to
interfere with, restrain, or deny the exercise of or the attempt to
exercise,
any right provided" in the FMLA. 29 U.S.C. S 2615(a)(1). FMLA similarly
declares it "unlawful for any employer to discharge or in any other
manner discriminate against any individual for opposing any practice
made unlawful" under the FMLA. 29 U.S.C. S 2615(a)(2). Section 2917(a)
of FMLA authorizes civil damage actions by employees. 29 U.S.C.
S 2617(a).

                                5
       2. Administrative Claims

Churchill pursued her claims against Star Staff along
parallel courses. Thus, on February 26, 1997, Churchill
filed an administrative complaint alleging disability
discrimination with the Pennsylvania Human Relations
Commission ("PHRC"), and at that time her administrative
complaint was dual filed with the Equal Employment
Opportunity Commission ("EEOC") asserting an American
with Disabilities Act claim. The PHRC dismissed the
disability discrimination claim on or about November 14,
1997, and on April 26, 1998, Churchill received a right to
sue letter dated April 24, 1998, from the EEOC. As we will
discuss, she had not requested a right to sue letter.

       3. Churchill II

On April 2, 1998, about two months after the jury
reached its verdict in Churchill I, Churchill filed a complaint
against the Appellees, Star Enterprises, Jantorno, and
Smith, under the Americans with Disabilities Act ("ADA"),
42 U.S.C. SS 12101 et seq. (Counts I and II); the
Pennsylvania Human Relations Act ("PHRA"), 43 Pa. Cons.
Stat. Ann. SS 951 et seq. (1991 & Supp. 1998) (Counts III
and IV); and the New Jersey Family Leave Act, N.J. Stat.
Ann. SS 34:11-B1 et seq. (West Supp. 1999) (Counts V and
VI).2 The Appellees answered the complaint on April 23,
1998, including as an affirmative defense the contention
that Churchill's claims were "barred by the doctrine of res
judicata," and that Appellees had "fully satisfied the court's
judgment entered February 17, 1998 . . . ." There is no
doubt that the Appellees' answer raised the res judicata
defense in reliance on the proceedings in Churchill I and
Churchill does not contend otherwise.

The district court on Appellees' motion to dismiss entered
a judgment for the Appellees on the pleadings on June 23,
1998, on claim preclusion principles because Churchill II
and Churchill I "involved the same cause of action."
Churchill II, 3 F. Supp. 2d at 628. On July 21, 1998,
_________________________________________________________________

2. Churchill's complaint was apparently premature with respect to her
ADA claim as she brought it before she received the right to sue letter.

                                  6
Churchill appealed in Churchill II, seeking reinstatement of
her ADA and PHRA Counts.3

       4. Star Staff's Rule 11 Motion

On May 1, 1998, the Appellees served Churchill with
notice that they intended to seek sanctions against her for
filing Churchill II and unless she withdrew that case within
21 days they would file the motion for sanctions. Obviously,
Churchill did not comply with their request and on May 29,
1998, when the Appellees filed their motion to dismiss
Churchill II on res judicata grounds, they also moved for
sanctions in the form of reimbursement of attorneys' fees
and costs incurred in bringing the motion. Although, as we
have indicated, the district court granted the Appellees
judgment on the pleadings, it denied their motion for
sanctions "under the totality of the circumstances."
Churchill II, 3 F. Supp. 2d at 631.

III. STANDARD OF REVIEW

We exercise plenary review of the order for judgment on
the pleadings, see Jablonski v. Pan Am. World Airways,
Inc., 863 F.2d 289, 290 (3d Cir. 1988), and thus of the
application of claim preclusion in Churchill II, see Rider v.
Pennsylvania, 850 F.2d 982, 988-95 (3d Cir. 1988), and we
review the denial of Rule 11 sanctions for abuse of
discretion, see Napier v. Thirty or More Unidentified Federal
Agents, Employees or Officers, 855 F.2d 1080, 1091 (3d Cir.
1988). On Churchill's appeal from the partial denial of her
attorney's fee application in Churchill I we exercise an
abuse of discretion standard. See EEOC v. L.B. Foster Co.,
123 F.3d 746, 750 (3d Cir. 1997).

IV. DISCUSSION

A. Claim Preclusion

This case seems to present the first application in any
_________________________________________________________________

3. Churchill does not appeal from the dismissal of the New Jersey Family
Leave Act counts. She apparently brought that claim because Star
Staff's office is in New Jersey.

                               7
court of appeals of claim preclusion barring the assertion of
claims following a case already litigated under FMLA.4 Yet
while the constellation of facts in this case is new, the
principles of the doctrine of claim preclusion are familiar.
Moreover, the circumstance that FMLA and the interests it
protects are involved in this case does not mean that we
should honor Churchill's request that we depart from those
principles. In particular, this case implicates issues
involving Churchill's failure to seek a stay of Churchill I so
that her claims in Churchill II could have been joined in
that action. It also involves consideration of Churchill's
failure to seek a right to sue letter from the EEOC so that
she could have expedited bringing Churchill II.

The district court decided that the fact that there are
administrative procedures that a plaintiff must follow before
she pursues a PHRA or ADA claim in court did not justify
the court in refusing to apply claim preclusion principles.
The court in reaching its decision indicated that Churchill
could have expedited the administrative procedures and
sought a stay of Churchill I so that the PHRA and ADA
claims could have been included in that case.

Churchill argues that she should not have been required
to seek a stay of Churchill I because a stay, by delaying her
opportunity to obtain relief under FMLA, would have
prejudiced her and frustrated public policy. She alternately
argues that she did move for a stay in Churchill I. She
further argues that she should not have been required to
request that the EEOC expedite issuance of the right to sue
letter in order to exhaust the administrative claims. For the
reasons that follow we reject those arguments, and uphold
the district court's application of claim preclusion
principles.
_________________________________________________________________

4. We have found only one other opinion which applied claim preclusion
to a suit involving an FMLA allegation; however, that case involved
preclusion of the reasserted FMLA claim itself, not allegations under
other statutes. Solien v. Physicians Business Network, Inc. 22 F. Supp. 2d
1237 (D. Kan. 1998) (res judicata precluded plaintiff 's FMLA suit where
defendant prevailed on motion for summary judgment).

                               8
       1. The claims in Churchill II required administrative
       exhaustion.

As we have indicated the court granted Appellees' motion
for judgment on the pleadings on Churchill's ADA and
PHRA claims in Churchill II.5 Unlike the FMLA, both the
ADA and the PHRA require pursuit of administrative
remedies before a plaintiff may file a complaint in court.
Thus, a party who brings an employment discrimination
claim under Title I of the ADA must follow the
administrative procedures set forth in Title VII of the Civil
Rights Act of 1964, 42 U.S.C. S 2000e-5. See Bishop v.
Okidata, Inc., 864 F. Supp. 416, 424 (D.N.J. 1994).
Accordingly, a party must wait 180 days after filing a
charge with the EEOC for ADA violations before being able
to forego the administrative process and file suit in court.
See 42 U.S.C. S 2000e-5(e)(1). After 180 days, "[i]f a
complainant is dissatisfied with the progress the EEOC is
making on his or her charge of employment discrimination,
he or she may elect to circumvent the EEOC procedures
and seek relief through a private enforcement action in a
district court." Occidental Life Ins. Co. of California v. EEOC,
432 U.S. 355, 361, 97 S. Ct. 2447, 2451 (1977).
_________________________________________________________________

5. At the oral argument before us a question was raised as to whether
the district judge who heard Churchill I could dismiss Churchill II on the
pleadings on the basis of the record. We are satisfied that the judge's
review of the complaints in Churchill I and II and the answer in Churchill
II adequately supported dismissal based on the face of the pleadings and
that the outcome of this case did not hinge in the district court on the
circumstance that the same judge heard Churchill I and Churchill II and
thus had a special insight into the case. While we recognize that the
Appellees did not attach copies of the pleadings from Churchill I to their
answer in Churchill II as they might have pursuant to Fed. R. Civ. P.
10(c), still in view of the circumstance that the operative facts are
those
in the pleadings in the two cases which are matters of public record, we
decline to remand the matter to the district court so that the Appellees
can amend their answer in Churchill II to include the pleadings from
Churchill I which then would be "part [of the answer] for all purposes."
Id. See Pension Benefit Guaranty Corp. v. White Consolidated Indus., Inc.,
998 F.2d 1192, 1196 (3d Cir. 1993) ("To decide a motion to dismiss,
courts generally consider only the allegations contained in the complaint,
exhibits attached to the complaint and matters of public record.)
(emphasis added); Rose v. Bartle, 871 F.2d 331, 339 n.3 (3d Cir. 1989).

                               9
Similarly, a party must wait one year after filing charges
with the PHRC for alleged PHRA violations before having
the option to forego the state administrative process and file
suit in court. PHRA provides that the PHRC shall have
exclusive jurisdiction of an administrative claim for one
year after its filing, unless the PHRC resolves the claim
before the one year has elapsed. See 43 Pa. Cons. Stat.
Ann. S 962(c)(1).6

As we discuss below, Churchill should have moved to
consolidate Churchill I and Churchill II for they advanced
the same cause of action. Churchill could have filed both
the PHRA and ADA claims presented in Churchill II in time
to join them with her FMLA claim in Churchill I. In the case
of the PHRA claim, no special steps were needed to preserve
that claim and join it to the FMLA action. On May 20,
1997, the date Churchill filed Churchill I, the PHRC still
was investigating her PHRA claim. The EEOC charge was
held in abeyance pending the PHRC's investigation. The
PHRC made a finding of no probable cause on the PHRA
charge on November 14, 1997. Thus, prior to the start of
the trial in Churchill I, Churchill knew that the PHRC had
dismissed her PHRA complaint, and accordingly she could
have brought an action on that claim about three months
before Churchill I went to trial.
_________________________________________________________________

6. The PHRA provides in relevant part:

        If within one (1) year after the filing of a complaint with the
        Commission, the Commission dismisses the complaint or has not
        entered into a conciliation agreement to which the complainant is a
        party, the Commission must so notify the complainant. On receipt
        of such a notice the complainant shall be able to bring an action
in
        the courts of common pleas of the Commonwealth based on the
        right to freedom from discrimination granted by this act. If the
court
        finds that the respondent has engaged in or is engaging in an
        unlawful discriminatory practice charged in the complaint, the
court
       shall enjoin the respondent from engaging in such unlawful
       discriminatory practice and order affirmative action which may
       include, but is not limited to, reinstatement or hiring of
employees,
       granting of back pay, or any other legal or equitable relief as the
       court deems appropriate.

43 Pa. Cons. Stat. Ann. S 962(c)(1).

                                10
As for the ADA claim, Churchill could have requested a
right to sue letter after 180 days had passed from the filing
date of her EEOC charge. "At the end of the 180-day period
the employee is entitled to sue, regardless of EEOC
proceedings." Waiters v. Parsons, 729 F.2d 233, 237 (3d
Cir. 1984). Thus, on August 25, 1997, well before the
Churchill I trial, she could have requested a right to sue letter.7
The EEOC must issue the letter upon request. See
McNasby v. Crown Cork and Seal Co., 888 F.2d 270, 274
n.3 (3d Cir. 1989). Churchill did not request a right to sue
letter, instead waiting for the EEOC to issue it. Thus, she
"sat on her rights" when she could have attempted to join
the ADA claim to the FMLA claim in consolidated litigation.
While Churchill argues that in some cases the EEOC may
not respond promptly and correctly to such requests, we
will not address the argument because she did not attempt
to obtain the letter.

Moreover, the district court correctly alternatively held
that Churchill could have requested the court to stay
Churchill I, while she waited for the right to sue letter, and
by that procedural step preserved the PHRA and ADA
claims now precluded. See Churchill II, 3 F. Supp. 2d at
630. Churchill points out that the court in Churchill I was
aware of her pending administrative claims, and asserts
that the court improperly and unfairly put "the
responsibility of promoting the ideas of claim preclusion
and judicial economy solely on [her] back." We reject that
argument summarily. Attorneys should organize litigation
that they are pursuing to avoid claim preclusion.
Accordingly, the mere fact that the district court was aware
of Churchill's administrative claims and sua sponte might
_________________________________________________________________

7. The district court believed that because of the application of 42
U.S.C.
S 2000e-5(c) the 180-day period did not begin to run until after 60 days
following Churchill's PHRA filing. See Churchill II, 3 F. Supp. 2d at 630.
We need not explore this point further because Churchill did not request
a right to sue letter at any time and the addition of the 60 days to the
180-day period would not affect our result as the extended period would
have expired several months before the trial in Churchill I. We described
the relationship between PHRA and EEOC proceedings in Trevino-Barton
v. Pittsburgh Nat'l Bank, 919 F.2d 874 (3d Cir. 1990). See also Berkoski
v. Ashland Reg'l Med. Ctr., 951 F. Supp. 544 (M.D. Pa 1997).

                               11
have stayed Churchill I did not relieve Churchill of the
necessity to take steps to preserve her claims. See, e.g.,
Nernberg v. United States, 463 F. Supp. 752 (W.D. Pa.
1979).

Churchill argues that she made a motion for a stay at
trial. In support of this assertion she refers to a side bar
conference during Churchill I, in which the court excluded
references to the administrative claims. The court did not
permit reference to the PHRA and ADA claims because they
were not being litigated along with the FMLA claim. While
these evidentiary proceedings demonstrate that the court
was aware of the administrative claims, they surely do not
include a motion for a stay. In any event, if Churchill
desired that the court stay Churchill I so that she could
include her PHRA and ADA claims in that action, she
should have asked for the stay before the trial.

Churchill also argues that if the court stayed Churchill I
she would have been prejudiced because FMLA offers
equitable relief, such as reinstatement and resumption of
benefits, which should not be delayed for reasons of judicial
economy. Arguing that she sought a "prompt
determination" of her FMLA claims, she contends that she
now has been prevented unjustly from pursuing her rights
under the ADA and PHRA.

In considering this argument, we address the policy
concerns behind FMLA which Congress enacted to promote
job stability when workers confront illness or family
emergencies. The FMLA history evinces Congress's intent to
pass FMLA as an addition to federal labor laws establishing
minimum standards for employment:

       The [FMLA] accommodates the important societal
       interest in assisting families, by establishing a
       minimum labor standard for leave. The bill is based on
       the same principle as the child labor laws, the
       minimum wage, Social Security, the safety and health
       laws, the pension and welfare benefit laws, and other
       labor laws that establish minimum standards for
       employment.

S. Rep. No. 103-3 at 4, 1993 U.S.C.C.A.N. at 6-7.

                                12
Congress stated that the purposes of FMLA include the
following: "(1) to balance the demands of the workplace with
the needs of families, to promote the stability and economic
security of families, and to promote national interests in
preserving family integrity; [and] (2) to entitle employees to
take reasonable leave for medical reasons, for the birth or
adoption of a child, and for the care of a child, spouse or
parent who has a serious health condition; . . ." FMLA
S 2(b)(1), (2), 29 U.S.C. S 2601(b)(1), (2).

In support of its decision to enact FMLA, Congress made
several findings, including the recognition that"the primary
responsibility for family caretaking often falls on women,
and such responsibility affects the working lives of women
more than it affects the working lives of men; . . ." FMLA
S 2(a)(2), (3), (5), 29 U.S.C. S 2601(a)(2), (3), (5). Given this
background, it is clear that FMLA is intended to aid
workers --especially but not exclusively working mothers
like Churchill--maintain job stability when they must care
for themselves or their family. Nevertheless, despite the
substantive protection FMLA provides, we see no reason to
hold that Congress intended in enacting FMLA that
proceedings under the statute are not to be given preclusive
effect in later litigation. Thus, while FMLA provides for
equitable relief, including reinstatement, we cannotfind
that this important legislative goal "trumps" long standing
preclusive effect doctrines.

Case law dealing with FMLA is limited. Churchill does not
cite any case law to buttress her contention that an FMLA
plaintiff is somehow due greater latitude than other
plaintiffs with respect to the need to delay litigation in order
to consolidate separate cases. To the contrary, federal
courts thus far have viewed FMLA as similar to Title VII,
the ADA, and other laws which protect employees. See, e.g.,
Holmes v. Pizza Hut of Am., Inc., 1998 WL 564443, at *8
(E.D. Pa. 1998) (FMLA, PHRA and ADA "protect the same
interests and provide relief for the same violations").

We may look to case law under Title VII in assessing the
situation of plaintiffs who do not seek a stay of an FMLA
suit as they wait for an EEOC right to sue letter before
asserting an ADA claim, or who for some other reason delay
bringing an ADA claim. Three courts of appeals have held

                                13
that a plaintiff in an employment discrimination case may
have to forego administrative remedies and obtain an early
right to sue letter. See Heyliger v. State Univ. and
Community College Sys. of Tenn., 126 F.3d 849, 855 n.2
(6th Cir. 1997), cert. denied, 118 S. Ct. 1054 (1998);
Herrmann v. Cencom Cable Assocs., Inc., 999 F.2d 223, 225
(7th Cir. 1993); and Woods v. Dunlop Tire Corp., 972 F.2d
36, 40 (2d Cir. 1992). We agree with these persuasive
decisions.

In Heyliger, the Court of Appeals for the Sixth Circuit
held that an employee's prior state court lawsuit against his
employer under a state civil rights law prevented the
employee from suing the employer in federal court for
allegedly violating Title VII. The court determined that the
state and federal claims arose out of the employer's
decision not to renew the employee's contract, the state
court had entered a valid and final judgment on merits of
state claims, and the Title VII claim could have been added
to the state claims. The court of appeals concluded that
requiring a plaintiff in the circumstances in Heyliger to
seek a right to sue letter and to amend his complaint to
add the federal claim would not impose a burden on him
beyond that of a due diligence standard. Id. at 856.
Similarly, in Herrmann v. Cencom Cable Assoc., Inc., 999
F.2d at 225-26, the court held that the plaintiff, in order to
avoid claim preclusion, had been obliged to seek a right to
sue letter and join his Title VII claim with another,
sufficiently related, pending federal action. Finally, in
Woods v. Dunlop Tire Corp., 972 F.2d at 40-41, the court
precluded a Title VII action where the plaintiff could have
sought a right to sue letter and an order to file an amended
complaint in a pending federal case to include the Title VII
claim.

Thus, courts have rejected favoring "the language and
policy of Title VII" as "against application of well-settled
claim preclusion principles." Woods, 972 F.2d at 39. We do
not find that the language and policy of FMLA is so
different from that of Title VII as to "trump" the claim
preclusion principles. Title VII, like FMLA, provides for back
pay and front pay or reinstatement. 42 U.S.C. SS 2000e et
seq. See Marinelli v. City of Erie, 25 F. Supp. 2d 674, 678

                                14
(W.D. Pa.), appeal dismissed, 135 F.3d 765 (3d Cir. 1998).
Accordingly, the harm to a successful plaintiff under both
FMLA and Title VII will be mitigated in many cases by the
accrual of back pay and prejudgment interest if she
prevails.

We recognize the burden placed upon working, single
parents like Churchill in confronting their own serious
illness or that of a family member, and acknowledge the
protection offered by FMLA and the important interests it
addresses. Yet Title VII similarly addresses injuries
sustained by employees suffering discrimination, who
wrongly may be forced from work and required to wait for
redress in the form of reinstatement or back pay as they
pursue their claims. Persons pursuing rights under these
statutes must preserve their ability to seek redress in a
manner compatible with longstanding principles of judicial
economy: requesting a right to sue letter is not an onerous
burden, and we believe that in many cases a motion to stay
an FLMA action will preserve all legal claims without undue
prejudice to the plaintiff. We believe that district courts are
likely to look favorably on applications for stays of FMLA
proceedings while plaintiffs promptly pursue administrative
remedies under Title VII and similar state laws and we urge
them to do so.8

It is also important to bear in mind another point.
Churchill I and II involved statutes with fee-shifting
provisions. See 29 U.S.C. S 2617(a)(3) (FMLA); 43 Pa. Cons.
Stat. Ann. S 962(c.2) (PHRA); 42 U.S.C. S 12205 (ADA).
Thus, an employer held liable in consecutive actions
without doubt will be confronted with multiple motions for
attorney's fees and costs. Moreover, employers defending
consecutive actions, whether or not the actions are
successful, will incur greater attorney's fees and other
expenses for their defenses than they would incur if
defending only a single case. Surely it is only fair that such
applications and expenses be avoided as the purpose of
_________________________________________________________________

8. Obviously we are not concerned here with a situation in which a court
denied a diligent plaintiff's application for a stay in an FMLA action and
thus precluded her from asserting her various claims in a single case. In
those circumstances we might reach a different result.

                                15
statutes such as the FMLA, the PHRA, and the ADA is to
provide protection for employees and to allow them to
recover damages or other relief for employers' conduct if the
employees can establish liability under the applicable
statute. Congress did not pass the statutes for the purpose
of generating legal fees for plaintiffs' and defendants'
attorneys. We are not so naive that we do not recognize that
if we reached a different result on the claim preclusion
issue we would be encouraging knowledgeable plaintiffs'
attorneys to bring separate cases to generate additional
attorney's fees in situations in which a single case would
suffice. Applying claim preclusion principles as we do will
further the legitimate policy of avoiding unnecessary legal
expenses.

Overall, then, we are satisfied that in this case we should
apply ordinary claim preclusion principles. Thus, we
address the question of whether Churchill I and Churchill II
involved the same cause of action so that Churchill II is
precluded.

       2. The cause of action.

The purpose of claim preclusion is to avoid piecemeal
litigation of claims arising from the same events. See Board
of Trustees of Trucking Employees of North Jersey Welfare
Fund, Inc. v. Centra, 983 F.2d 495, 504 (3d Cir. 1992). "[A]
final judgment on the merits of an action precludes the
parties or their privies from relitigating issues that were or
could have been raised in that action." Rivet v. Regions
Bank of Louisiana, 522 U.S. 470, 473, 118 S. Ct. 921, 925
(1998) (internal citation omitted). A determination of
whether two lawsuits are based on the same cause of
action "turn[s] on the essential similarity of the underlying
events giving rise to the various legal claims." Board of
Trustees, 983 F.2d at 504, quoting U.S. v. Athlone Indus.,
Inc., 746 F.2d 977, 983 (3d Cir. 1984). Because the courts
have not defined precisely "causes of action," for claim
preclusion purposes, we take a broad view, focussing on
the underlying events of the two actions. Athlone, 746 F.2d
at 984.

Claim preclusion gives dispositive effect to a prior
judgment if "a particular issue, although not litigated, could

                                 16
have been raised in the earlier proceeding. Claim preclusion
requires: (1) a final judgment on the merits in a prior suit
involving; (2) the same parties or their privities; and (3) a
subsequent suit based on the same cause of action." Id.
"Courts should not apply this conceptual test mechanically,
but should focus on the central purpose of the doctrine, to
require a plaintiff to present all claims arising out the same
occurrence in a single suit." Id.

The Appellees clearly demonstrated the presence of the
first two requirements set forth in Athlone when they
sought judgment in their favor in Churchill II and Churchill
acknowledges this point. There had been a final judgment
on the merits in Churchill I, and Churchill I and II involved
the same parties. As for the third requirement, i.e., whether
the cause of action was the same, the district court
properly concluded that the case "involve[d] the same cause
of action because the underlying events in both cases are
the same," as the acts complained of were the same, and
the evidence at the trial would have been the same. While
Churchill cited different statutes to support her two cases,
the FMLA in Churchill I and the ADA and PHRA in Churchill
II, the court correctly observed that the fact that Churchill
advanced different legal theories does not mean that her
second action will not be precluded.

Churchill contends that Churchill II differs from Churchill
I because the Churchill II complaint introduced "new
material facts" and "new elements of . . . damages." She
argues in particular that the following "new material facts"
were presented as "additional allegations" in the Churchill II
complaint: (1) David Smith replaced temporary supervisor
Walter Schreiber in October 1996; (2) in Churchill II she
listed side effects including fatigue, depression, weight loss,
loss of appetite, difficultly swallowing, dry mouth, sores in
the mouth, and limited range of movement in the neck;
(3) Smith informed Jantorno of her requests for
accommodation; (4) Jantorno then scheduled an "untimely"
evaluation of Churchill and asked Smith to conduct an
evaluation; and (5) Smith and Jantorno consulted with

                               17
Deborah Cox of the Human Resources Department of Star
Staff, as to how to deal with the situation.9

Indeed, these were new allegations but the thrust of the
two complaints remained practically identical. See Harding
v. Duquesne Light Co., 1995 WL 916926 at *3 (W.D. Pa.
1995) (no showing of different "causes of actions" where
complaints "practically identical"). In each complaint,
Churchill stated where, when and for whom she worked,
that she was diagnosed for cancer in the summer of 1996,
had three surgeries and radiation treatment, that she
sought staff assistance as an accommodation to her
medical condition, that several requests for accommodation
were ignored and that she was fired as a result of her
disability and medical needs and efforts to receive the
accommodation she claimed was due. Moreover, in
Churchill II she was seeking a recovery for essentially the
same wrongful conduct for which she obtained a recovery
in Churchill I.

Thus, we conclude that the district court properly found
that the claims were the same under Athlone, and that
claim preclusion should apply. There is simply no escaping
from the fact that Churchill has relied on different legal
theories to seek redress from the Appellees for a single
course of wrongful conduct. Because the claims were the
same, Churchill asserted a single cause of action in both
cases that the doctrine of claim preclusion required her to
have joined in one suit. Thus, this case at bottom is simply
a classic example of splitting a cause of action. 10
_________________________________________________________________

9. Specifically, Churchill I's complaint does not specify that Smith
replaced Schreiber, but merely identifies Schreiber as her temporary
supervisor, and identifies Smith as "at all times [Churchill's] Manager";
states that Churchill had and was treated for cancer, but does not
specify the side effects suffered; states that on January 29, 1997,
"[Churchill] provided sufficient notice to Defendant Smith that she had
a serious medical need which qualified [Churchill] for Family Medical
Leave," but otherwise does not describe how the Appellees became aware
of her condition, and does not include information about the evaluation
and how Cox was involved.

10. It should not be thought that by artful pleading of unnecessary
allegations in a second complaint a plaintiff can avoid the result we
reach.

                               18
B. The Remaining issues

As we indicated, the Appellees have filed a cross-appeal
from the denial of sanctions under Rule 11 and Churchill
has filed an appeal from the denial of certain attorney's fees
and costs in Churchill I. We have reviewed these appeals
carefully and have concluded that they are without merit.
Thus, we will affirm on these appeals without further
discussion.

V. CONCLUSION

For the foregoing reasons we will affirm the order entered
May 28, 1998, on appeal in No. 98-1491, denying
reconsideration of the order with respect to counsel fees
and costs, and will affirm the order entered June 23, 1998,
on appeal on Nos. 98-1632 and 98-1700, granting the
Appellees judgment on the pleadings but denying their
motion for sanctions.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               19